                                                                     USDC SDNY
                                                                     DOCUMENT
                                                                     ELECTRONICALLY FILED
                                                                     DOC #:
                                                                     DATE FILED: 12/20/2019
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 Ross William Ulbricht,
                        Petitioner
                                                                             19 Civ. 7512 (LGS)
                v.

 United States of America,
                             Respondent.


               Order re: Attorney-Client Privilege Waiver (Informed Consent)
       WHEREAS Ross William Ulbricht has moved for relief from his conviction pursuant to

28 U.S.C. §2255 on the ground of ineffective assistance of counsel (the “2255 Petition”); and

       WHEREAS the Government, after reviewing the motion papers, has concluded that the

information from Petitioner’s former trial counsel, Joshua Dratel, Esq. of Joshua L. Dratel P.C.

(“Counsel”), is needed in order to allow the Government to respond to the motion, and that an

affidavit from Counsel is necessary for the Government to properly respond to the 2255 Petition;

and
                                                           has determined that
       WHEREAS the Court, after reviewing the motion papers, isxxxxxxxxxxxxx
                                                                satisfied that testimony of

Counsel is needed in order to allow the Government to respond to the 2255 Petition; and

       WHEREAS by making the motion, the movant has waived the attorney-client privilege as
              as to the matters alleged to constitute ineffective assistance of counsel.
a matter of law; and
               /
       WHEREAS the Court is cognizant that, absent court order or informed consent, ethical

concerns may inhibit Counsel from disclosing confidential information relating to a prior client

even in the absence of a privilege, see, e.g., ABA Standing Comm. on Ethics and Prof.

Responsibility Formal Op. 10-456 (July 14, 2010), Disclosure of Information to Prosecutor When

Lawyer’s Former Client Brings Ineffective Assistance of Counsel Claim,
          IT IS HEREBY ORDERED that Counsel shall give sworn testimony, in the form of an

  affidavit, addressing the allegations of ineffective assistance of counsel made by Petitioner, by
January 20, 2020 and it is further
   ____________;
                                                  until February 19, 2020,
                                          xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx
          ORDERED that the Government has 30 days from the submission of Counsel’s affidavit
      file
     xxxxxx a response to the 2255 Petition, regarding the issues raised in the 2255 Petition.
  to prepare
                                            by March 20, 2020.
                                           within 30 days of the Government’s response. It is further
  Petitioner shall file his reply, if any, xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx

     ORDERED that the protective order regarding the purposes for which the Government can
   use any information provided by Mr. Dratel shall include the following language regarding
   Petitioner's waiver of the attorney-client privilege:

                 The attorney-client privilege applicable to Ulbricht's communications with
                 Dratel shall not be deemed automatically waived in any other Federal or State
                 proceeding by virtue of the above-ordered disclosure in this section 2255
                 proceeding. The affidavit and documents supplied by Dratel shall be limited to
                 use in this proceeding, and the Government is prohibited from otherwise using
                 the privileged information disclosed by Dratel without further order of a court
                 of competent jurisdiction.

             Dated: New York, New York
                      December 20, 2019
                                                _____________________________________
                                                LORNA G. SCHOFIELD
                                                UNITED STATES DISTRICT JUDGE




                                                  2
